Citation Nr: 0926952	
Decision Date: 07/20/09    Archive Date: 07/30/09

DOCKET NO.  09-00 366	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUES

1.  Entitlement to service connection for hearing loss.

2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for a back disorder, to 
include consideration as being secondary to service-connected 
disabilities.   


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Michael Martin, Counsel


INTRODUCTION

The Veteran had active service from February 1943 to January 
1946.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the Department of 
Veterans Affairs (VA) Atlanta, Georgia, Regional Office (RO).   

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The claim for service connection for a back disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

Bilateral hearing loss and tinnitus were not present in 
service or for many years following active duty separation, 
and are not causally related to active service.


CONCLUSION OF LAW

Bilateral hearing loss and tinnitus were not incurred or 
aggravated by active service, nor may they be presumed to 
have been so incurred.  38 U.S.C.A. §§ 1101, 1110, 1112, 
1113, 1131, 1154, 5103, 5103A, 5107(b) (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2008).





REASONS AND BASES FOR FINDINGS AND CONCLUSION

 Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131.  If a chronic disease is 
shown in service, subsequent manifestations of the same 
chronic disease at any later date, however remote, may be 
service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  However, 
continuity of symptoms is required where a condition in 
service is noted but is not, in fact, chronic or where a 
diagnosis of chronicity may be legitimately questioned.  38 
C.F.R. § 3.303(b).

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 
3.303(d).  The Board must determine whether the evidence 
supports the claim or is in relative equipoise, with the 
Veteran prevailing in either case, or whether the 
preponderance of the evidence is against the claim, in which 
case, service connection must be denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

In the present case, the Veteran contends that he is entitled 
to service-connection for bilateral hearing loss and 
tinnitus.  Specifically, he alleges that he developed 
bilateral hearing loss and tinnitus as a result of being 
exposed to noise in service.  The Veteran's DD 214 reflects 
that he was awarded the Combat Infantryman Badge.  Therefore, 
the Board will accept the contention that there was noise 
exposure during service.  

Nevertheless, a grant of service connection for bilateral 
hearing loss and/or tinnitus is not warranted because there 
is no showing that such noise exposure resulted in the 
Veteran's current hearing loss or tinnitus.   

The available service medical records do not contain any 
references to hearing loss or tinnitus.  A record dated in 
November 1944 noted that he had a cyst on the right ear lobe, 
but there was no mention of hearing loss.  The report of a 
medical examination conducted in January 1946 for the purpose 
of discharge shows that his ears were found to be normal on 
examination.  His hearing, as measured by the whispered voice 
test was 15/15.  The Board notes that these findings 
represent normal hearing.  

The Veteran filed a claim for disability compensation in 
February 1946, but he did not mention having hearing loss or 
tinnitus at that time.  The report of a VA examination 
conducted in July 1949 also indicates that his ears were 
normal, and he had normal ability to hear conversation.  

The earliest medical evidence of the claimed disabilities is 
from many years after service, and does not contain any 
medical opinion linking either disorder to service.  On the 
contrary, some records suggest onset long after service.  A 
medical record dated in March 2006 reflects that the Veteran 
reported ringing in the years on and off for over six years.  
There was no mention of it having onset during or shortly 
after service.  

The Board has noted that the Veteran presented a written 
opinion dated in May 2006 from Nathan Rhodes, MA, CCC-A 
[Certificate of Clinical Competence in Audiology], board 
certified, who noted that the Veteran reported having 
tinnitus in both hears, and a long standing hearing loss.  It 
was also noted that he reported having a physical examination 
on discharge from the military but did not report 
audiological findings.  Upon leaving the military service he 
performed factory                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                    
work and drove a truck for many years.  The audiologist 
indicated that "Based on the history reported by the 
Veteran, and the audiological findings it is my belief that 
his hearing loss is, at least in part, a result of military 
service from 1943 to 1946."  Significantly, the audiologist 
did not provide any explanation for that opinion.  A bare 
conclusory opinion without an explanation of the basis for 
the opinion is not adequate to support the claim.  See Miller 
v. West, 11 Vet. App. 345, 348 (1998).  The Board notes that 
there is no clinical data or other rationale to support his 
opinion; nor is there anything otherwise in the record that 
would give it substance.  Therefore, the opinion is 
essentially unsupported.  See Bloom v. West, 12 Vet. App. 185 
(1999).

The only competent, supported, medical opinion which is of 
record is contained in the report of an audio examination 
conducted by the VA in October 2006.  The report shows that 
the Veteran reported having defect understanding speech for 
15 to 20 years.  He gave a history of noise exposure while 
service in the military from 1943 to 1946.  he also reported 
driving trucks after service.  Following examination, the VA 
examiner made the following comments:

It is less likely than not that the Veteran's HL is 
due to military noise exposure.  This is based on 
the audiometric records contained in his C-file 
which indicated normal hearing over 30 yrs. after 
he was discharged from the military.  I cannot 
assess the relationship between his tinnitus and 
his military noise exposure w/out resorting to mere 
speculation.  The reported date of onset of the 
tinnitus coincides w/ his dates of military 
service, but his records indicated normal hearing 
after this time.  This tester would expect noise 
induced tinnitus to be accompanied by a noise 
induced HL, but I am not sure if this is a 
prerequisite.    

The Board notes that a grant of service connection may not be 
based on mere possibility.  See Tirpak v. Derwinski, 2 Vet. 
App. 609, 611 (1992) (a letter from a physician indicating 
that Veteran's death "may or may not" have been averted if 
medical personnel could have effectively intubated the 
Veteran was held to be speculative).

The Board finds that the evidence demonstrates that the 
Veteran did not incur hearing loss or tinnitus in service.  
In weighing the evidence of record, the Board finds the 
contemporaneous absence of complaints or treatment for 
hearing loss to be of more probative value than the Veteran's 
current allegations of incurrence around the time of 
discharge made many years after service.  The fact that the 
Veteran had no relevant complaints while in service, much 
less received any evaluation or treatment, is probative 
evidence against his claim.  Struck v. Brown, 9 Vet. App. 145 
(1996).  In view of the lengthy period after separation from 
service without evidence of findings or diagnosis, this 
weighs heavily against the claim.  See Maxson v. Gober, 230 
F.3d 1330 (Fed. Cir. 2000) (service incurrence may be 
rebutted by the absence of medical treatment for the claimed 
condition for many years after service).  Finally, the Board 
notes that most convincing medical opinion weighs against the 
claim.  The Board has considered the written statements given 
by the Veteran during the course of this appeal.  However, 
contemporaneous evidence has greater probative value than a 
history as reported by the Veteran, long after the fact, 
especially when unsubstantiated.  See, e.g., Curry v. Brown, 
7 Vet. App. 59 (1994).  To the extent that the Veteran 
alleges a causal connection between his hearing loss and 
active service, he is not competent to offer opinions on 
medical diagnosis or causation.  See Moray v. Brown, 5 Vet. 
App. 211 (1993); Espiritu v. Derwinski, 2 Vet. App. 482 
(1992).  Therefore, the Board may not accept his unsupported 
lay statement as competent evidence as to the issue of 
medical causation.  The weight of the evidence is against a 
finding of incurrence of hearing loss during service, shortly 
thereafter, or as a result of noise exposure in service.  

Finally, the Veterans Claims Assistance Act of 2000 (VCAA) 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.156(a), 3.159 (as amended), 3.326(a) 
(2007).  

The Board notes that proper notice from VA must inform the 
claimant of any information and medical or lay evidence not 
of record (1) that is necessary to substantiate the claim; 
(2) that VA will seek to provide; (3) that the claimant is 
expected to provide; and (4) must ask the claimant to provide 
any evidence in her or his possession that pertains to the 
claim in accordance with 38 C.F.R. § 3.159(b)(1).  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).  This notice must be 
provided prior to an initial unfavorable decision on a claim 
by the RO.  Mayfield v. Nicholson, 444 F.3d 1328  (Fed. Cir. 
2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In addition, the notice requirements of the VCAA apply to all 
five elements of a service-connection claim, including: (1) 
Veteran status; (2) existence of a disability; (3) a 
connection between the Veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 
473 (2006).  Further, this notice must include information 
that a disability rating and an effective date for the award 
of benefits will be assigned if service connection is 
awarded.  Id. at 486.  

Here, the VCAA duty to notify was satisfied by way of a 
letter sent to the Veteran in August 2006 that fully 
addressed the notice elements and was sent prior to the 
initial RO decision in this matter.  The letter informed him 
of what evidence was required to substantiate the claim and 
of his and VA's respective duties for obtaining evidence.  
Under these circumstances, the Board finds that the 
notification requirements of the VCAA have been satisfied as 
to both timing and content.  38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b).  

Next, VA has a duty to assist the Veteran in the development 
of the claim.  This duty includes assisting him in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  In this 
case, the RO obtained all available service treatment records 
and all VA and private treatment records.  The Board notes 
that a medical examination and opinion have already been 
obtained, and the evidence which is all ready of record is 
adequate to allow resolution of the appeal.  Hence, no 
further notice or assistance to the Veteran is required to 
fulfill VA's duty to assist in the development of the claim.  
Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 
(Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 
(2001); see also Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The Board finds that all necessary development has 
been accomplished, and, therefore, appellate review may 
proceed without prejudice to the Veteran.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  


ORDER

1.  Service connection for hearing loss is denied.

2.  Service connection for tinnitus is denied.  





REMAND

The Veteran has previously established service connection for 
a severe right chest wound, Muscle Group XXI, rated as 20 
percent disabling; moderate pleura cavity injury, rated as 20 
percent disabling; and a residual scar of the right chest 
gunshot wound, rated as 10 percent disabling.  He is seeking 
service connection for a back disorder, to include a ruptured 
disc and spinal stenosis.  

The Veteran has presented a statement from W. Mark Ball, a 
chiropractor, dated in March 2008, which indicates that the 
Veteran has received spinal manipulation.  The chiropractor 
further states that the Veteran has scar tissue as a result 
of being shot in service which alters his biomechanical 
function and complicates his condition.  The chiropractor 
further stated that the Veteran's thoracolumbar spine is 
hypomobile.  

The Board also finds that additional development of evidence 
is required before the issues on appeal may be resolved.  The 
duty to assist also includes providing a medical examination 
or obtaining a medical opinion when such is necessary to make 
a decision on the claim.  See 38 C.F.R. § 3.159(c)(4).  The 
statement from the chiropractor raised as question as to 
whether the Veteran's back disorder was secondary to the 
service connected gunshot wound residual.  The Board 
concludes that the opinion by the private chiropractor 
triggers the duty to provide a VA examination.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  The Veteran should be afforded a VCAA 
notice which includes an explanation of 
what evidence is need to establish 
secondary service connection.  

2.  The Veteran should be scheduled for a 
VA spine examination for the purpose of 
determining the etiology of his current 
back problems.  The claims file must be 
made available for review in connection 
with the examination.  The examiner should 
offer an opinion as to whether the 
Veteran's service-connected gunshot wound 
residuals caused or aggravated a low back 
disorder.  The report should address (1) 
the baseline severity of any non-service-
connected lumbar spine disease or injury; 
(2) the increased manifestations (if any) 
which are proximately due to or the result 
of the service-connected disabilities; and 
(3) an explanation of the basis for the 
opinion.  The examiner should address the 
comments made in the statement by W. M. 
Bell, Chiropractor.  

3.  The RO should review the examination 
report to determine if it is in compliance 
with this REMAND.  If deficient in any 
manner, it should be returned, along with 
the claims file, for immediate corrective 
action.

4.  Thereafter, the RO should readjudicate 
the Veteran's claims.  If the benefit 
sought on appeal remains denied, the 
Veteran and the Veteran's representative 
should be provided a supplemental 
statement of the case (SSOC).  The SSOC 
must contain notice of all relevant 
actions taken on the claim for benefits, 
to include a summary of the evidence and 
applicable law and regulations considered 
pertinent to the issue.  An appropriate 
period of time should be allowed for 
response.

The Veteran has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).




______________________________________________
MARJORIE A. AUER 
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


